The petitioner asks that his name be changed from Herman Cohen to Albert Connelly. He assigns as his reasons first, that it will be more convenient and advantageous; second, because he has been known as Albert Connelly amongst his friends and acquaintances for more than five years.
He has testified that some years ago he assumed the name of Albert Connelly and that it is easier to get work under this name than under that of Herman Cohen. *Page 343 
The statute giving authority to change names imparts the exercise of some judicial discretion in the Court. It is to be gathered from the testimony of the petitioner that it would be more advantageous for him to bear a name of apparent Irish origin than Jewish. The reason does not appeal to the Court either in its motive or effect. Patently the applicant would lose the respect of Gentile and Jew alike by such a move. He resides with his mother and several brothers and sisters who have retained the name of Cohen. Each race has its virtues and faults and men consider these in their relations with one another. The applicant would be travelling under false color, so to speak, if his request were granted, nor does the Court believe the change would be advantageous in the end, either to the applicant or his fellows.
One may change his name at one's whim without Court order and commit no criminal offense. For the Court to change it needs a better reason than that given in the instant case.
   The petition is denied.